Exhibit 10.3


SCHOLASTIC CORPORATION
2017 OUTSIDE DIRECTORS STOCK INCENTIVE PLAN
Restricted Stock Unit Agreement


SCHOLASTIC CORPORATION, a Delaware corporation (the "Company"), hereby grants to
______________________ (the "Outside Director") _________ (__) Restricted Stock
Units in respect of shares of common stock, par value $.01 per share, of the
Company (the "Common Stock"), in all respects subject to the terms and
provisions of the Scholastic Corporation 2017 Outside Directors Stock Incentive
Plan (the "Plan"), which terms and provisions are incorporated by reference
herein. To the extent any terms of this Restricted Stock Unit Agreement and the
Plan are inconsistent, the terms of the Plan shall govern. Unless the context
herein otherwise requires, the terms defined in the Plan shall have the same
meanings in this Agreement.
1.Grant Date. The Restricted Stock Units are granted effective as of September
__, 20__ (“Grant Date”).
2.    Vesting and Payment. The Restricted Stock Units shall vest and shares of
Common Stock shall be issued to the Outside Director in settlement thereof as
follows:
(a)    Except as provided in Section 2(c) of this Agreement, 100% of the
Restricted Stock Units granted by this Agreement shall vest on the earlier of
(i) September __, 20__, the expiration of the twelve (12)-month period beginning
on the Grant Date, and (ii) the date of the Annual Meeting of Stockholders next
following the Grant Date, provided that the Outside Director shall have
continuously served as an Outside Director of the Company from the Grant Date
through the date of such vesting.
(b)    One share of Common Stock shall be issued to the Outside Director with
respect to each vested Restricted Stock Unit within thirty (30) days of the
vesting date of the Restricted Stock Units.
(c)    In the event that the Outside Director shall cease to serve as a member
of the Board of Directors of the Company (the "Board") prior to expiration of
the twelve (12) month period beginning on the Grant Date for any reason other
than death or disability, all of the Restricted Stock Units shall be forfeited
immediately upon such cessation of services. In the event that the Outside
Director shall cease to serve on the Board but shall have been designated as a
Director Emeritus, the Outside Director shall be deemed to continue in service
as a member of the Board until termination of his or her Director Emeritus
status for purposes of determining the vesting of the Restricted Stock Units. In
the event that the Outside Director shall cease to serve as a member of the
Board prior to the earlier of (i) the expiration of the twelve (12)-month period
beginning on the Grant Date, and (ii) the date of the Annual Meeting of
Stockholders next following the Grant Date by reason of death or (as determined
by the Board on the basis of all the facts and circumstances) disability, all of
the Restricted Stock Units shall become immediately vested upon such cessation
of services and shares of Common Stock in respect of the Restricted Stock Units
shall be issued to the Outside Director as provided in Section 2(b) of this
Agreement.
3.    Nontransferability of Restricted Stock Unit. The Restricted Stock Units
may not be sold, pledged, assigned, hypothecated, gifted, transferred or
disposed of in any manner either voluntarily or involuntarily by operation of
law, other than by will or by the laws of descent and distribution or pursuant
to a qualified domestic relations order as determined under the Internal Revenue
Code of 1986 (the "Code") and the rules thereunder. Subject to the foregoing and
the terms of the Plan, the terms of this Restricted Stock Unit Agreement shall
be binding upon the executors, administrators, heirs, successors and assigns of
the Outside Director.
4.    Restrictions on Common Stock Issuance. Common Stock shall not be issued to
the Outside Director following the vesting of the Restricted Stock Units if the
issuance of the Common Stock would constitute a violation of any applicable
federal or state securities laws or other laws or regulations. As a condition to
the issuance of Common Stock, the Company may require the Outside Director to
make any representation and warranty to the Company as may be required by any
applicable law or regulation.
5.    No Shareholder Rights before Issuance of Common Stock. No rights as a
shareholder shall exist with respect to the Common Stock as a result of the
grant of the Restricted Stock Units. Such rights shall exist only after issuance
of Common Stock following the vesting of the Restricted Stock Units as provided
in this Agreement and the Plan.
6.    No Enlargement of Rights. Neither the Plan nor the Restricted Stock Units
granted hereunder shall confer upon the Outside Director any right to continue
as a Director of the Company. The Outside Director shall have only such rights
and interests as are expressly provided in this Agreement and the Plan.
7.    Effect of the Plan on Restricted Stock Unit. This Restricted Stock Unit
Agreement is subject to, and the Company and the Outside Director agree to be
bound by, all of the terms and conditions of the Plan, as such may be amended
from time to time in accordance with the terms thereof, provided that no such
amendment shall deprive the Outside Director, without his or her consent, of the
Restricted Stock Units or any rights thereunder. Pursuant to the Plan, the Board
(or a committee duly appointed by the Board) is authorized to adopt rules and
regulations, consistent with the Plan and as it shall deem appropriate and
proper with regard to the Plan. A copy of the Plan in its present form is
available for inspection by the Outside Director during the Company's business
hours at the Company’s principal office.
8.    Entire Agreement.    The terms of this Agreement and the Plan constitute
the entire agreement between the Company and the Outside Director with respect
to the Restricted Stock Units and supersede any and all previous agreements
between the Company and the Outside Director with respect thereto.
9.    Severability.    If any provision of this Agreement, or the application of
such provision to any person or circumstances, is held valid or unenforceable,
the remainder of this Agreement, or the application of such provision to persons
or circumstances other than those as to which it is held valid or unenforceable,
shall not be affected thereby.
10.    Section 409A of the Code. It is the intention of the parties to this
Restricted Stock Unit Agreement that no payment or entitlement pursuant to this
Restricted Stock Unit Agreement will give rise to any adverse tax consequences
to the Outside Director under Section 409A of the Code or the regulations and
other interpretive guidance issued thereunder, including that issued after the
date hereof (collectively, “Section 409A”). This Restricted Stock Unit Agreement
and the Plan shall be interpreted to that end and, consistent with that
objective and notwithstanding any provision herein or the Plan to the contrary,
the Company may unilaterally take any action it deems necessary or desirable to
amend any provision herein or in the Plan to avoid the application of, or the
excise tax under, Section 409A. Further, no effect shall be given to any
provision in the Plan or this Agreement in a manner that reasonably could be
expected to give rise to adverse tax consequences under Section 409A. Although
the Company shall consult with the Outside Director in good faith regarding
implementation of this Section 10, neither the Company nor its current or former
employees, officers, directors, agents or representatives shall have any
liability to the Outside Director with respect to any additional taxes, excise
taxes, accelerated taxation, penalties or interest for which the Outside
Director may become liable in the event that any amounts under this Agreement
are determined to violate Section 409A.
[Balance of page left intentionally blank]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.


OUTSIDE DIRECTOR             SCHOLASTIC CORPORATION


_______________________________     By: ______________________________
Name: Richard Robinson
Title: Chairman of the Board, Chief Executive Officer & President




                        


                        






3987622-v3\CHIDMS1